PER CURIAM:
Leon Quarles seeks to appeal the magistrate judge’s report and recommendation on his petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 (2000). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The report and recommendation of the magistrate judge is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny a certificate of appealability and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED